—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from refusing to obey a direct order. The misbehavior report relates that petitioner failed to comply with a correction officer’s order to report for work at the facility’s law library. Although it was not one of petitioner’s regularly-scheduled work days, the officer explained to petitioner that he was needed because the library was short of workers.
Substantial evidence supports the determination of petitioner’s guilt in the form of the misbehavior report, the testimony of the reporting officer who issued the direct order and petitioner’s own testimony in which he admitted that he refused to obey it (see Matter of Thompson v Selsky, 289 AD2d 809 [2001]). The documentary evidence and hearing testimony presented by petitioner to prove that the date of the incident was not one of his regularly-scheduled work days is irrelevant to the issue of his guilt or innocence. Inmates are not free to *915choose the orders that they will obey (see Matter of Farid v Coombe, 236 AD2d 660 [1997]). Petitioner’s contention that the misbehavior report was filed in retaliation for a lawsuit previously initiated by him against Department of Correctional Services personnel raised an issue of credibility for resolution by the Hearing Officer (see Matter of Cliff v Brady, 290 AD2d 895, 896 [2002], lv dismissed and denied 98 NY2d 642 [2002]). The remaining issues raised herein have been reviewed and found to be without merit.
Cardona, P.J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.